DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/24/2022 are directed to the newly amendments and newly added claims and are addressed below in the Response to Amendments section. The affidavit filed 6/24/2022 has been reviewed by the Examiner and is found to be insufficient to overcome the 112(b) rejections of the claims. There are no details about the analyses conducted by the inventors. The analyses are dependent upon one particular application of one particular banking institution. There is no breakdown of the number of end-users monitored or their composition (i.e. age ranges). The project’s main results are: “there is a negative correlation between users’ age and their tendency to interact with border regions of their touch screen; and that there is a positive correlation between users’ age and their tendency to hold a mobile device in a landscape orientation” (Affidavit, p. 3). There is no discussion of the degree of correlation in either the interaction with the touchscreen or the orientation of the mobile device. The inventors have extrapolated their findings from observing one particular application of one particular bank to any application on a mobile device, apparently with no other analyses. There is no discussion/definition of what constitutes a border area. There is no discussion/definition of what is considered an interaction with the touchscreen. The affidavit has raised more questions about the claimed invention than answered any of the Examiner’s concerns from the Non-Final Action of 3/3/2022. 

Response to Amendment

Claims 16-21 have been cancelled.
Claims 1 and 15 have been amended.
Claims 22 and 23 have been added.
Claims 1-15, 22, and 23 are pending.

Information Disclosure Statement

The IDS filed 7/5/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15, 22, and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s claim that a user’s age can be accurately determined to be Young or Old based on whether the user operates a mobile device in landscape or portrait mode and whether the user interacts with the touchscreen “near” the border or edges of the touchscreen. The claims and specification are silent as to how these two determinations are used to determine if fraud is being conducted by the user. For example, if the orientation of the mobile device is determined to reflect the actions of a Young user and the interactions with the touchscreen are determined to reflect the actions of an Old user, is the user considered Young or Old?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15, 22, and 23 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1-15, 22, and 23, there is no factual or scientific basis for ascribing age to a particular action or consequence of the user interacting with the device provided by the Applicants. There is no reasonable expectation of success in determining a user’s age-range through isolated interactions with a device. The Specification provides no support for the ability to determine a user’s age or age range accurately. “The Applicants have realized, for example, that for Application A, there is a particular cut-off age-value or a particular threshold age-value; wherein a majority of the users (namely, over 50 percent of the users that were monitored) have used Application A when their mobile device is in landscape orientation; and wherein a non-majority of the users (namely, 50 percent or less than 50 percent of the users) have used Application A when their mobile device is in portrait orientation. The Applicants have further realized that Application B is associated with a different particular cut-off age value, or with a different particular threshold age-value” (Specification, [0365]). For example, a majority (50% plus one user) of users use the mobile device in portrait mode when using Application A. The majority of users’ ages are used to calculate an average age of the majority of users which becomes the threshold value for authentication purposes. There is no definitive correlation between the ages of the users and whether they operate the mobile device in portrait or landscape mode. The case for age being a definitive factor in the whether a mobile device is used in portrait mode or landscape mode has not been made. 
The Applicants have added limitations to further determine an age-range for users by observing if a user interacts with a portion of a touchscreen “near” a border or edge of the touch screen. As with the orientation of the mobile device, support for this contention is merely through observations. There is no definition of “the on-screen border region”. The Specification at [0384], suggest the distance to the border or edge could be “the right-most 5 or 8 or 10 millimeters”. These are not definitive measurements. As far as interactions with the touchscreen, there are times when the user has no influence on where the user interacts with the touchscreen. When the user is required to touch a particular section of the touchscreen (e.g., hypertext link, radial button), the user has to touch where directed regardless of the distance to a border or edge of the touchscreen (Specification, [0388]).
The Applicant has not provided how the two factors, orientation and interaction with “border regions”, are combined in order to determine an age-range for the user. As pointed out by the Applicant, different applications could have different cut-off age-values (Specification, [0365]), it follows that observing two different actions (orientation and interaction with border regions) within the same application could also have different cut-off age-values. The Examiner could find no algorithm or process that takes in the orientation of the mobile device and the interactions with the border regions of the touchscreen to make a determination of fraud. 
The Applicant has also realized that the location of the user also influences the cut-off age-values for the same application and can be at least 5 years difference between a user in Florida and a user in California (Specification, [0379]). There is no expectation of success when the cut-off age-values have so many influences not considered by the limitations.

As to claims 1, 5, 22, and 23, the terms “the user” and “said user” are present in the limitations and it is not clear if they refer to the same user or different users.

For the reasons listed above, claims 1-15, 18, 22, and 23 are incapable of being thoroughly searched.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        3